Citation Nr: 0204831	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  97-20 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
polysubstance abuse, claimed as secondary to post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 until June 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a September 1998 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefit 
sought on appeal.

This case was previously before the Board in January 2001.  
At that time a remand was issued to obtain an opinion 
pertaining to the etiology of the veteran's polysubstance 
abuse.  Such an opinion has since been associated with the 
file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an unappealed September 1992 decision, the RO denied 
service connection for polysubstance abuse, claimed as 
secondary to post-traumatic stress disorder (PTSD).

3.  The evidence added to the record subsequent to the 
September 1992 rating decision, when viewed in the context of 
the entire record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The competent medical evidence does not establish that 
the veteran's polysubstance abuse is proximately due to or 
the result of his service-connected post-traumatic stress 
disorder.



CONCLUSIONS OF LAW

1.  The September 1992 rating decision denying entitlement to 
service connection for polysubstance abuse, claimed as 
secondary to post-traumatic stress disorder (PTSD), is final.  
38 U.S.C.A. §§ 7105, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 20.302, 
20.1104 (2001).  

2.  The evidence received subsequent to the September 1992 
rating decision is new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for polysubstance abuse, claimed as secondary to 
post-traumatic stress disorder (PTSD) have been met.  
38 U.S.C.A. §§ 5108, 7105, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156 
(2001). 

3.  The criteria for entitlement to service connection for 
polysubstance abuse, secondary to post-traumatic stress 
disorder, have not been met.  38 U.S.C.A. §§  1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§  3.303, 3.304, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

A review of the claims file reveals that the veteran was 
first awarded service connection for PTSD in a November 1990 
rating decision.  In September 1992, the issue of entitlement 
to service connection for alcohol and cocaine dependence as 
secondary to his service-connected PTSD was considered and 
denied by the RO.  The veteran did not appeal that decision.  
In correspondence to the RO dated July 1997, the veteran 
stated that he had been hospitalized at the VA Medical Center 
in Kansas City for PTSD and "related conditions."  He 
requested that records of treatment be obtained.  Upon 
receipt of such records, the RO again considered the issue of 
secondary service connection for polysubstance abuse.  The 
veteran's claim was denied in an October 1998 supplemental 
statement of the case.  This denial did not reference the 
earlier September 1992 rating decision.  Following the 
issuance of another supplemental statement of the case in May 
2000, the case came before the Board to determine whether new 
and material evidence had been presented to reopen the issue 
of entitlement to service connection for polysubstance abuse 
as secondary to the veteran's service-connected PTSD.  It was 
determined that an etiological opinion was required in order 
to afford the veteran every consideration with respect to his 
appeal.  Thus, the case was remanded, and in April 2001 an 
opinion of etiology was offered.  The RO reviewed this 
evidence and then proceeded to deny the claim on the merits.  
The veteran disagreed with that decision and initiated this 
appeal.          

Due to the finality of the September 1992 rating decision, 
the Board finds that the veteran's claim of service 
connection for polysubstance abuse as secondary to his 
service-connected PTSD is more appropriately framed as set 
forth in the ISSUE portion of this decision.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the way 
the RO characterized the issue, the initial question before 
the Board is whether new and material evidence has been 
presented.

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Special considerations for alcohol and drug claims

In general, the law provides that no compensation may be paid 
for a disability which results from the veteran's own willful 
misconduct or abuse of alcohol or drugs.  Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101- 
508, § 8052, 104 Stat. 1388, 1388- 351; 38 U.S.C.A. §§ 105, 
1110 (West Supp. 2001); 38 C.F.R. §§ 3.1(n), 3.301(c) (2001).

A recent decision of the United States Court of Appeals for 
the Federal Circuit ("Federal Circuit"), however, sheds 
additional light on the law and regulations pertaining to 
misconduct.

In Allen v. Principi, 237 F.3d 1368 (2001), the Federal 
Circuit noted that 38 U.S.C.A. § 1110 was amended by § 
8052(a)(2) of the Omnibus Budget Reconciliation Act of 1990 
(OBRA), Pub. L. No. 101-508, 104 Stat. 1388, 1388- 91.  The 
OBRA of 1990 added the words "or abuse of alcohol or drugs" 
to 38 U.S.C.A. § 1110, supra.  The Federal Circuit held that 
the current version of 38 U.S.C.A. § 1110, when read in light 
of its legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service- connected 
disability.

The Federal Circuit stated:

We think the best interpretation of the statute is that it 
precludes compensation only in two situations: 1) for primary 
alcohol abuse disabilities; and 2) for secondary disabilities 
(such as cirrhosis of the liver) that result from primary 
alcohol abuse. By "primary," we mean an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  We do not think that the language of § 
1110 precludes compensation in the third situation -- i.e., 
Allen's alleged case -- where an alcohol abuse disability 
arises secondarily from or as evidence of the increased 
severity of a non-willful misconduct, service-connected 
disorder.  By using the terms "disability resulting from" or 
"disability [that] is a result of," we think that Congress 
intended the cause of the disability to be determinative in 
assessing whether, under § 1110, a disability qualifies for 
either authorization for compensation under the provision or 
whether it fits within the language of express exclusion from 
compensation. ...  Thus, compensation is authorized if the 
disability is caused by an "injury suffered or disease 
contracted in line of duty." Compensation is precluded if the 
disability is caused by "the veteran's own . . . abuse of 
alcohol or drugs."

Factual background

Evidence of record at the time of the September 1992 rating 
decision

At the time of the last final rating decision in September 
1992, the evidence of record included reports of 
hospitalization and outpatient care.  These records 
established diagnoses of alcohol and cocaine dependence.  
These records further revealed treatment for such substance 
abuse.  Additionally, this evidence also addressed the 
history of the veteran's substance abuse.  For example, a 
December 1988 report noted that the veteran's drinking began 
at age 18.  A June 1990 treatment report noted that the 
veteran had abused alcohol while in high school.  This report 
further stated that the veteran was drinking and using drugs 
during service.  Finally, a February 1991 report stated that 
the veteran's significant drinking began after service.  

The treatment reports associated with the claims file in 
August 1992 further reveal treatment for, and a diagnosis of, 
PTSD.  These reports did not contain any competent medical 
opinion stating that the veteran's substance abuse was 
proximate to his service-connected PTSD.  Further, the 
veteran did not state in any of these records that he drank 
or used drugs to alleviate his PTSD symptomatology.       

Evidence of record subsequent to the September 1992 rating 
decision 

Subsequent to the last final rating decision in September 
1992, a vast quantity of treatment reports have been 
associated with the claims file.  As before, these records 
reflect both hospitalization and outpatient care.  These 
reports show diagnoses of cocaine and alcohol dependence.  
Further, the bulk of these reports show that the veteran's 
history of abuse predated service.  A July 1993 report stated 
that the veteran began drinking at age 15.  A September 1993 
report stated that cocaine use began while the veteran was 
serving in Vietnam.  A January 1996 report revealed that the 
veteran's drinking began in high school.  Reports dated April 
1996 and July 1996 noted that drinking began at age 18.  A 
February 1998 report stated that the veteran began to abuse 
alcohol at age 17.  Cocaine use was noted to have begun in 
1992.  Finally, a May 1999 report noted that the veteran had 
been drinking since age 21, and that no drug use occurred 
during service.  

None of the treatment reports described above, or any other 
reports associated subsequent to September 1992, contain a 
medical opinion expressing a relationship between the 
veteran's polysubstance abuse and his service-connected PTSD.  

In addition to VA treatment reports, the file also contains a 
VA examination report dated January 1999.  This VA 
examination revealed that the veteran began drinking as a 
teenager.  A subsequent VA examination conducted in March 
2000 contained a diagnosis of alcohol induced psychosis. 

Finally, an etiological opinion dated April 2001 has been 
associated with the claims file.  This opinion rejected the 
possibility that the veteran's polysubstance abuse is related 
to his service-connected PTSD.  In arriving at this 
conclusion, the VA physician cited the June 1990 treatment 
report that stated that the veteran was using drugs and 
alcohol during his time in service.  The VA physician further 
relied upon the fact that the veteran had problems with 
alcohol in high school, as noted in the same June 1990 
treatment report.  Reasoning that his history of abuse 
preceded his military experience, the VA physician concluded 
that the veteran's alcohol and cocaine dependence was not 
proximately due to or the result of his service-connected 
PTSD.  

Analysis

As noted earlier, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  Here, the treatment 
reports submitted subsequent to the September 1992 rating 
decision are essentially duplicative of records already 
associated with the file.  As the earlier treatment records 
already established that the veteran was diagnosed with 
alcohol and cocaine dependence, and that the veteran's 
substance abuse began in his teens, prior to service, the 
newly submitted evidence offers nothing novel from a factual 
standpoint.  The same is true of the VA examinations in 
January 1999 and March 2000.  

The evidence missing at the time of the September 1992 rating 
decision was evidence addressing whether the veteran's 
polysubstance abuse was proximately due to, or the result of, 
his service-connected PTSD.  While the treatment reports and 
VA examinations discussed above did not address this issue, 
the etiological opinion dated April 2001 did.  As the 
etiology of the veteran's substance abuse bears directly and 
substantially upon the specific matter under consideration, 
namely, whether the veteran is entitled to service connection 
as secondary to his PTSD, it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board concludes that the veteran has 
presented new and material evidence sufficient to reopen his 
claim of entitlement to service connection for polysubstance 
abuse, as secondary to his service-connected PTSD.   

Having determined that the veteran has presented new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for polysubstance abuse, 
the Board now must decide whether the criteria for service 
connection have been satisfied. As previously stated, a 
successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, supra.  In the present case, the 
evidence indicates that the veteran presently suffers from 
polysubstance abuse.  The evidence also shows that the 
veteran is service-connected for PTSD.  However, the evidence 
of record fails to establish a nexus between these two 
conditions such as to allow for service connection on a 
secondary basis.  

It is noted that a number of treatment reports state that the 
veteran's history of abuse preceded service.  While the 
reports of medical history vary as to the specific age at 
which his abuse began, from age 15 to age 21, the bulk of 
these reports tend to reflect alcohol-related problems during 
high school.  Whatever the exact age of the veteran when he 
began his pattern of substance abuse, it is clear from the 
treatment reports that such abuse preceded service.  Thus, as 
noted by the VA physician, the veteran's substance abuse 
could not have been caused by his service-connected PTSD, 
since the substance abuse occurred first.

It must also be noted that secondary service connection for 
polysubstance abuse could also be established here upon a 
showing that the veteran's substance abuse was aggravated as 
a result of his service-connected PTSD.  Allen v. Brown, 7 
Vet. App. 439 (1995).  In this regard, the Board notes the 
comment in a February 1991 report that the veteran's 
significant drinking began after service.  However, there is 
much factual evidence to suggest otherwise.  For example, a 
June 1990 report stated that the veteran's use of alcohol led 
to problems while he was still in high school.  More 
importantly, throughout the treatment reports, which 
frequently note the veteran's history of abuse to have begun 
between ages 15 and 18, there is no comment that the 
frequency or severity of drinking increased over time, and 
more importantly, that it increased as a result of the 
veteran's PTSD symptomatology.  Furthermore, the evidence 
does not include a competent medical opinion that the 
veteran's polysubstance abuse worsened as a result of the 
veteran's service-connected PTSD.  
  
In summation, the evidence of record does not establish that 
the veteran's polysubstance abuse was proximately due to, or 
the result of, his service-connected PTSD.  Moreover, the 
evidence similarly fails to show that the veteran's 
polysubstance abuse was aggravated as a result of his 
service-connected PTSD.  For these reasons, the veteran's 
claim must fail.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims 
Assistance Act of 

2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. § 
5107(b)).


ORDER

Service connection for polysubstance abuse, as secondary to 
the veteran's service-connected PTSD, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

